department of the treasury internal_revenue_service washington d c date cc dom fs proc uilc number release date internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel field service cc dom fs subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend petitioner former spouse yr1 yr2 yr3 yr4 yr5 yr6 yr7 yr8 yr9 yr10 yr11 yr12 yr13 first address second address third address fourth address dollar_figure dollar_figure issue s office office office office office office service_center service_center dollar_figurex dollar_figurey revenue_officer revenue_officer revenue_officer revenue_officer employee exam manager whether the hazards_of_litigation are such that it would be appropriate to abate pursuant to sec_6404 a portion of the interest that accrued on petitioner’s deficiency conclusion s facts petitioner was married to former spouse in february yr2 they were divorced petitioner filed a joint income_tax return with former spouse for tax yr1 the address listed on the return was first address the tax yr1 joint income_tax return was selected for examination on november yr2 in october yr3 an examination of the tax yr1 tax_return was conducted by the internal revenue service’s office in office the items on the return under examination included schedule c business_expenses related to former spouse’s brokerage business and schedule a interest former spouse and former spouse’s representative met with the examiner and provided information regarding the adjustments a new address second address was provided to the examiner apparently petitioner did not participate in the examination petitioner did sign a form_872 reflecting the second address petitioner was aware of the examination of the tax yr1 return but alleges that former spouse was to take care of it since the items under examination were related to former spouse’s business on march yr5 petitioner signed a form_870 agreeing to the assessment of a tax_deficiency for the tax yr1 in the amount of dollar_figurex petitioner allegedly signed the form_870 at the insistence of former spouse’s accountant former spouse also signed a form_870 agreeing to the deficiency in a letter dated this same date petitioner notified the examiner that petitioner’s current address was third address and requested that all future correspondence to petitioner be sent to this address since petitioner was no longer married to former spouse on april yr5 separate non-master file assessments were made against petitioner and former spouse for the tax yr1 deficiency including penalties petitioner sent a letter dated may yr5 to the internal_revenue_service petitioner claims that the letter asked for innocent spouse relief as to the tax yr1 deficiency on may yr5 taxpayer service in office sent a letter to petitioner stating that they had received petitioner’s correspondence dated may yr5 and would provide petitioner with a response in days on june yr5 service_center sent a notice to petitioner requesting payment of the tax yr1 tax_deficiency the notice also stated that the internal_revenue_service had previously written to petitioner requesting payment of the tax owed another payment notice was sent to petitioner on july yr5 petitioner sent service_center a letter dated august yr5 stating that the payment notice dated july yr5 had been sent to fourth address instead of fourth address the letter also contained a request for innocent spouse relief petitioner explained that the adjustments giving rise to the tax yr1 deficiency related to former spouse’s business and that because they were separated in yr1 petitioner had no knowledge or control_over former spouse’s activities petitioner stated that petitioner had not been involved in the examination and had signed the form_870 at the insistence of former spouse and former spouse’s representative on august yr5 another payment notice was sent to petitioner on september yr5 petitioner sent service_center a letter in response to the august 28th payment notice in the letter petitioner stated that petitioner had not received a reply to the august 10th letter requesting innocent spouse relief from the tax_deficiency petitioner again provided a current address and telephone number the correspondence section of service_center sent a letter to petitioner dated september yr5 stating that the letter had been forwarded to the collection_division and that petitioner would be contacted by them on december yr5 the collection_division in service_center sent a letter to petitioner thanking petitioner for the correspondence dated august yr5 and informing petitioner that they would provide a response within days petitioner received another letter from the correspondence section of service_center dated december yr5 acknowledging the receipt of the august 10th letter and stating that it had been forwarded to service_center on december yr5 the collection_division in service_center sent another letter to petitioner this letter stated that they were following-up on the august 10th letter but they had not had time to gather information and would contact petitioner again within days petitioner sent the collection_division a letter dated january yr6 on january yr6 the collection_division replied to petitioner the letter thanked petitioner for the inquiry dated january yr6 but stated that it had been forwarded to the claims division of service_center the letter explained that petitioner’s inquiry could best be processed by the claims division the collection_division sent a letter to petitioner dated january yr6 again thanking petitioner for the august 10th letter the collection_division stated that in order to consider the request for adjustment petitioner needed to provide them with information explaining the reason for the delay petitioner had not sought relief based on a delay when petitioner received the january yr6 letter petitioner allegedly called the collection_division explained that petitioner was awaiting a decision on an innocent spouse claim and provided former spouse's name and telephone number according to petitioner former spouse had stated that former spouse was taking care of the tax_deficiency in the event that a taxpayer claims to be an innocent spouse irm requires collection personnel to refer the question to the district examination function for determination on december yr6 a final notice notice_of_intent_to_levy was sent to petitioner by revenue_officer who was located in office although the final notice was sent to petitioner’s old address second address petitioner received the final notice petitioner then called revenue_officer and explained that petitioner was awaiting a decision on the innocent spouse claim revenue_officer allegedly told petitioner not to pay the tax due until a decision was made on the innocent spouse claim revenue_officer has since retired from the service he does not recall any of his statements or actions regarding petitioner’s case an attempt was made to obtain revenue_officer 1’s collection file which presumably would contain his notes or contact history unfortunately due to the age of the case the file had been destroyed revenue_officer has stated that when a taxpayer requests innocent spouse relief and the revenue_officer believes the claim may be valid the revenue_officer sends a request to the examination_division for consideration of the claim it is also the procedure to suspend collection of the tax while the request is under consideration revenue_officer stated that at the time he had petitioner’s case he was recovering from a stroke and heart surgery revenue_officer indicated that the stroke had caused some memory loss and he was taking medication he said that he had returned to work too soon which resulted in complications and this could explain why he may not have followed up on petitioner's request for innocent spouse relief because the file is missing the service is unable to determine whether revenue_officer ever sent a request consideration to the examination_division on november yr8 a final notice notice_of_intent_to_levy was issued to petitioner by revenue_officer in office when the notice was received petitioner allegedly called revenue_officer and explained that petitioner was still awaiting a decision on the innocent spouse claim and that former spouse was taking care of the tax_deficiency petitioner claims that revenue_officer said to file an innocent spouse claim and that collection would be suspended until a decision was reached on petitioner’s claim revenue_officer cannot remember her statements or contacts with petitioner revenue_officer stated that if she had received an innocent spouse request she would have forwarded it to examination for consideration as required by internal_revenue_service procedure revenue_officer 2's collection file containing her notes and contact history have been destroyed by july yr10 petitioner had moved to another state as a result petitioner's collection case was assigned to revenue_officer in office revenue_officer was able to determine from information in revenue_officer 2's file that petitioner had filed an innocent spouse claim and it had not been worked because the yr1 account had been transferred around so much when revenue_officer contacted petitioner regarding payment of the yr1 tax_deficiency on october yr10 petitioner stated that petitioner thought this matter had been resolved and did not realize there still was a problem revenue_officer requested that petitioner send her proof of petitioner’s innocent spouse claim in response to revenue_officer 3's request on november yr10 petitioner sent a letter requesting innocent spouse relief in the letter petitioner explained the separation and divorce from former spouse and stated that the adjustments resulting in the yr1 deficiency were related to former spouse’s business activities petitioner also explained that the innocent spouse request had been discussed with revenue_officer in office in december yr6 and revenue_officer in office in march yr7 counsel attempted to locate revenue_officer but the individual contacted in office had not heard of revenue_officer and revenue_officer was not listed in the employee directory or in directory assistance a week later on november yr10 petitioner sent revenue_officer a letter containing the collection notice received in november yr8 in the letter petitioner stated that the case had been previously discussed with revenue_officer and that petitioner thought that the innocent spouse claim was being considered by the service in january yr11 revenue_officer referred petitioner's innocent spouse request to examination for consideration on march yr11 examination notified revenue_officer that they were working the on petitioner’s request examination asked revenue_officer to follow-up in days revenue_officer contacted examination on april yr11 and examination requested additional time to respond by september yr11 revenue_officer had not heard from examination revenue_officer spoke with the local examination unit and was told to contact service_center revenue_officer talked to the exam manager at service_center and was informed that petitioner's case could not be located at exam manager's request revenue_officer forwarded another copy of petitioner’s innocent spouse referral to exam manager by may yr12 examination still had not provided a determination on petitioner's innocent spouse request revenue_officer forwarded a copy of the innocent spouse referral to problem resolution on may yr12 on may yr12 the internal_revenue_service office in office sent petitioner a letter denying petitioner’s claim for the innocent spouse relief requested in the letter dated november yr10 petitioner filed a claim_for_refund and request for abatement on july yr12 the internal_revenue_service denied the request for abatement on august yr12 in its explanation for the denial the service stated that the yr1 deficiency was not attributable to any error or delay by the internal_revenue_service in the performance of a ministerial_act further the service apologized for the obvious delay in processing petitioner’s innocent spouse claim but stated that this delay was not a factor in determining the deficiency for yr1 on december yr12 petitioner paid the outstanding tax and interest owed for the yr1 tax_year in full law and analysis sec_6404 as in effect for the tax_year at issue authorizes the internal_revenue_service to abate interest on a deficiency or a payment if it is determined that the interest was attributable to an error or delay by an irs employee in the performance of a ministerial_act the error or delay must have occurred after the taxpayer was contacted in writing with respect to the deficiency or payment and no significant aspect of the error or delay can be attributable to the taxpayer sec_301_6404-2t b of the temporary treasury regulation defines a ministerial_act as a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs during the processing of a taxpayer’s case after all prerequisites to the act such as conferences and review by supervisors have taken place a ministerial_act does not involve the exercise of judgment or discretion nor does it involve a decision concerning the proper application of the tax law in enacting sec_6404 congress did not intend that the abatement of interest provision be used routinely to avoid payment of interest rather congress intended abatement of interest to be used in instances where failure to abate interest would be widely perceived as grossly unfair h_r rep no 99th cong 1st sess s rep no 99th cong 2d sess there is no question that there have been significant delays in this case nevertheless not all delays may result in the abatement of interest the service is only authorized to abate those delays which are attributable to ministerial acts in addition even if the service determines that all of the abatement of interest requirements of sec_6404 have been met the decision to abate is discretionary not mandatory based on the information provided there appears to have been omissions that may be defined as ministerial primarily these were failures to transfer the innocent spouse issue to the appropriate function for determination case development hazards and other considerations please call if you have any further questions by sara m coe chief procedural branch
